Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 1 of 34 Page ID #:39




                             EXHIBIT A

                                                                           38
          Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 2 of 34 Page ID #:40
                                                        \u                                                                    \r                                                                             M40
                                                 SUMMONS                                                                                                                                             u
                                  (CITACION JUDICIAL)                                                                                                                           .        ..r   CA5$$T§NJA
                                                                                                                                                                              .ax‘
                                                                                                                                                                                     BER§\3P          Lil!       ‘O
                                                                                                                                                                          1                                  k

                               CAL-RED FACILITY, LLC dba ASISTENCIA VILLA
                                   ,
                                                                                                                                                                                                      A




(Nonl'l-ISCOEILODDEEJAaxgzg; REHABILITATION & CARE CENTER. a California Skilled Nursing
                                       .
                            )'
                               Facility: and DIANE MACHAIN, an Individual. DOES 1-25,

                                           inclusive.

                                                                             IULIA R105
                                                                                  ﬂ             DE VITELA. deceased. by and through                     f/z      _,
                                                                                                                                                                          V,         ,

YOU ARE BEING SUED BY PLAINTIFF:    her personal representative and successor ln                legal                                 {1‘   .4
                                                                                                                                                 '


                                                                                                                                                       J’Wfk/ﬂ
(Lo BsrA DEMANDANDO EL DEMANDANTE) :mlum.GREGonro vmwaucomo vn‘ELA.                                                                                   incau' CA" 'er  n                    u         DEPUTv
                                                                             mdmmmvmBowmmmﬁ
                                                                            MELODY                                                                       ‘
                                                                                                                                                                                                T,


                                                                             VITELA.      individually.   and VALERIE WILKINS.
                                                                             individually.

                                                                             youm         cu your eng ea           unless you rasponc                wﬁln 55 day; ﬁeaa ﬁelnlormaiﬁn

  You have 30 CALENDAR DAYS altar this summons and legal papers Ira served on you to ﬁle a wrlﬂen response at this court Ind have a copy
served on the plalnuﬂ. A latter or phone ml wll! no! proled you. Your written response must he In pmper legal (om: I! you wani the count lo hear your
casa. Thom may be a court (arm     um  you        an
                                               use for your tesponse. You an ﬁnd these coun                            tom
                                                                                                    and more information at tho Caulomla Courts
Online SaIf-Help Center (wmwurtinbugov/salﬂzalp). your county law library. or the counhousa mates! you. If you cannot pay [he ﬁllng fee, ask the
com clerk fur a fse waiver form. If you do not me your espouse on time. you may lose the use by defautl. and your wages. money. and ptopeny may
be taken without funhur warning from tho court.
  There an other legal requlmmonts. You may want to all an attorney right away. If you do no! know an attorney. you may want lo call an attomey
mloml service. It you cannot aﬂord an attorney. you may bu aﬂable {or true legal sewicas [mm a nonproﬁt legal services pmgram. You           Ionic                                             an
these nonproﬁt groups at the Camomia Legal Services Web site (miawmlpcalifomiamy). the California Courts Online Seuoﬂelp Center
(meounwoagovlsafﬂufp). or by cnnladlng you: local court or county bat association. NOTE: The coutt has a statutory llen lot waived                                                                   tees and
mu on any settlement     amlimuan award cl 510.000 or morn
                           or                                                  In   a    cut. The court's lien must be paid before the com! wlll dismiss the case.
                                                                                        civil

[A Vllim Lo ban damandado. SI no mspondo denlro do 30 dlas.                    la   code puode dtddir an su comm sin oscuchar su versldn. Lea la lnlomwddn a
cant uaddn.
    Tune 30 DIAS DE CALENDARIO despuis dc qua Ia ontmguen asla dtaddn y papelos logalos para pmsanlar una raspuesta par ascn‘la on asta
 cone yhmr qua so entragm una copla aI damandanto. Una cane o una ﬂamed: Maldofca no Io meagon. Su nspuesia par ascn'to (inns qua aster
Jan lemma toga!   comm      s! dos" qua pmcasan su case en In code. Es pow}: quu hays un fomwlado qua ustld panda usar          su nspuesta‘                           pm
 Pueda enannlrar ostos Iommladas do Ia coda ymds Infannaddn on al Contra d9 Ayuda do Ins Codes do Callromla (mm. suaane ca.oov). en la
 bibliolm do lays: do su wndado o an la code qua Io quads mas coma. SJ no puede pager Ia cuola do munladdn. plda at semtaﬁo d9 la aorta qua
 Ia d6 un Ibrmulan’o do exancidn do page do cuolas. SI no presents su mspuasla a llampo. puoda perder cl case par Incumpﬂmlenta
                                                                                                                                y Ia wife Ia podra
 waiter su suoido. dlnlro y Manes sin ml: adwmncia.
    Hay otms mquis‘tos legal”. Es rommondablo qua llama a un abogndo fnmodlalamanta. SI no canoes a un abogada. panda llamar a un sendda do
 ramlsldn a abogadas. SI no pucdo pager a un aboaado. es poslua qua cumpla con Ios Inquisitos                             pm
                                                                                                    oblenor sowidos logalas gmfulloa do un
program: do sowicios lagalos sin ﬁnes do luau. Pueda oncontrar aslos gmpo: sln ﬁnes dc Iucm on el awe web d9 Caliloms’a Legal Services.
 {m.IaMemcaﬁfamIam-g), en o! Comm do Ayuda do Ins Cams do Califomla, (m.sucarfa.aa.gav) a panﬂndase an contacto mn la cone a a!
 calaglo do abogados locales. AVISO: Parley. Ia cone ﬂan: dancho a raclamer la: cunts: los castes cxcntos porimponor un gravaman sobm
                                                                                         y
 cualquier mcuperaddn do 310.000 d mds dc valor mdbida mediums un                               mam
                                                                               a una conceswn do arbitrqic en un case do damcha civil. Tune qua
pager cl gravamen dc Ia cane antes dc qua la com puada dosaahar e! caso.
The name and addtess of the court Is:                    ?;magn:
                                                                   gunk: Center                                               CASE NUMBER: (Mimem d9! Case):
                                                     5:;       ‘


(El nomme y dimmim do Ia cone as)’                   2                  ct
                                                                                                                             DIV SB
                                                 .          t       t

                                                     San Beﬁardigoﬁr; 92415                                                                                  2   1    1       5 5 7 9

The name. address. and telephone number of plalntiﬂ's attorney. or plaintiff without an attorney,                                     is:        (El nombre, la diraccidn                       y cl mimem
de (slalom d9! abogado d9! demandante. o del demandanla qua no tiene abogado. es):
 Christian R. Oliver. Esq. The Barnes Firm. LC. 655 West Broadway. Sullc 940. San Diego. CA 92101. (800) 800-0000


DATE:
                          JUN 16
                                                                                                              (33Wr
                                                                                                              c1                                                                          _                           ulv



                                                                                                                                                             W Wm
                                                                                                                   .              .
                                       2021
(mm,                                                                                                                                                                                                                   m,
(Forpmal ofservfca oflhis summons. use Proof of Service of Summons (farm POS-O10).)                                                                   V      I
                                                                                                                                                                      ~
                                                                                                                                                                                     J
(Para pmabe de entraga dc esta cilatldn use e! formulada Proof of Service of Summons. (POS-O1OJJ.
                                            NOTICE TO THE PERSON SERVED: You                                 are served
 [5w]
                                            1.

                                            2.
                                                 E
                                                 D       as an Individuaidefendant.
                                                         as lha person sued under the ﬁdltlous                     name o! (specify):

                                            3.   DD      on behalf of (specify):
                                                                   CCP 416.10                                                    D                   CCP 416.60 (minor)
                                                   D
                                                 undet:



                                                   D               CCP 418.20
                                                                   CCP 41 6.40
                                                                                           (corporation)
                                                                                           (defunct corporallon)                 E
                                                                                                                                 a                   CCP 41 6.70 (conservalee)
                                                                                                                                                     CCP 41 6.90 (authoﬂzed person)

                                            4.   E D               other (specify):
                                                         by personal delivery on
                                                                                           (association or partnership)


                                                                                                  (dale):
                                                                                                                                                                                                          1mm;
    Mm
Fm Mule la
MEWMCM                    Uu                                                            SUMMONS                                                                  cuug n! chi Panda: 55 412.20 465
                                                                                                                                                                                                mmxunov
sumac um. July 1. anus:

                                                                                                                                                                                                     39
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 3 of 34 Page ID #:41




                                                                           40
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 4 of 34 Page ID #:42




                                                                           41
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 5 of 34 Page ID #:43




                                                                           42
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 6 of 34 Page ID #:44




                                                                           43
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 7 of 34 Page ID #:45




                                                                           44
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 8 of 34 Page ID #:46




                                                                           45
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 9 of 34 Page ID #:47




                                                                           46
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 10 of 34 Page ID #:48




                                                                            47
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 11 of 34 Page ID #:49




                                                                            48
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 12 of 34 Page ID #:50




                                                                            49
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 13 of 34 Page ID #:51




                                                                            50
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 14 of 34 Page ID #:52




                                                                            51
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 15 of 34 Page ID #:53




                                                                            52
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 16 of 34 Page ID #:54




                                                                            53
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 17 of 34 Page ID #:55




                                                                            54
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 18 of 34 Page ID #:56




                                                                            55
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 19 of 34 Page ID #:57




                                                                            56
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 20 of 34 Page ID #:58




                                                                            57
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 21 of 34 Page ID #:59




                                                                            58
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 22 of 34 Page ID #:60




                                                                            59
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 23 of 34 Page ID #:61




                                                                            60
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 24 of 34 Page ID #:62




                                                                            61
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 25 of 34 Page ID #:63




                                                                            62
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 26 of 34 Page ID #:64




                                                                            63
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 27 of 34 Page ID #:65




                                                                            64
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 28 of 34 Page ID #:66




                                                                            65
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 29 of 34 Page ID #:67




                                                                            66
       Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 30 of 34 Page ID #:68


  NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT A'I'I'ORNEY                                     STATE BAR NUMBER                                Reserved   for Clerk’s File   Stamp




  TELEPHONE            No.:
  E-MAIL ADDRESS:                                                      TRIAL SETTING CONFERENCE DATE:
  ATTORNEY FOR (Name):                                                 UNLIMITED CASE:
  FAX NO-        (Optional):                                           LIMITED CASE:

       SUPERIOR COURT 0F CALIFORNIA, COUNTY 0F SAN BERNARDINO
  COURTHOUSE ADDRESS:

  PLAINTIFF:

  DEFENDANT:

                                                                                                                                       CASENUMBER:
                    INITIAL TRIAL                  SETTING CONFERENCE STATEMENT
 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
 must be filed and served at least 15 days prior to the trial settinq conference date.

 1.     Party or parties (answer one):
            a.          D
                     This statement is submitted by party (name):
            b.          D
                     This statement is submitted jointly by parties (names):


 2.    Service of Complaint on                   all   parties     has    D    has not     D   been completed.

 3.    Service of Cross-Complaint on                         all   parties    has    D   has not   D     been completed.

 4.     Description of case               in   Complaint:

 5.     Description of case               in   Cross—Complaint:



 6.     Has      all   discovery been completed: Yes                     D      No   D      Date discovery anticipated to be completed:

 7.     Do you agree            to   mediation?        Yes     D         No   D     Please check type agreed       to:   Private:           Court-sponsored:

 8.     Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        D    Amotionto                D   consolidate              D     Trialdates requested:Yes           D      No    D   Available dates:
       Time estimate:

 9.    Other issues:
        D The following               additional matters are requested to                be considered by the Court:

 10.    Meet and Confer:
        D  The parties represent                that they      have met and conferred on           all   subjects required by California Rules of Court, Rule 3.724.


        D    The       parties       have entered      into the following stipulation(s):


 11.   Total       number       of   pages attached       (ifany):


        |   am
             completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
       resolution,  as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time ofthe Initial Trial Setting Conference, including the written authority ofthe party where required.
        Date:



                  (TYPE        OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATTORNEY



                  (TYPE        OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATTORNEY



Form # 13-09001-360                                     INITIAL TRIAL           SETTING CONFERENCE STATEMENT
Mandatory Form
                                                                                                                                                                          67
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 31 of 34 Page ID #:69
                                                  V SUPERIOR COURT OF                           CALIFORNIA,\¥
                                                           COUNTY OF SAN BERNARDINO
                                                                  San Bernardino District
                                                                      247 West 3rd St
                                                                 San Bernardino CA 92415
                                                                         www.sb-court.org
                                                                           909-708-8678


                                                    Rios   De   Vitela et al —v-    Ca|—Red      Facility,   LLCet   al


                                                                                                                                        Case Number
  NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                                                                        CIVSBZ1 16579
  The Barnes Firm, LC
  655 W. Broadway. Ste 940
  San Diego, Ca 92101

  This case has been assigned                     to:   Wilfred J Schneider,        Jr. in   Department S32          -    SBJC    for   all   purposes.


  Notice    is   hereby given that the above-entitled case has been set                              for Trial Setting     Conference on:

                                        Hearing Date: 12/16/2021 at 9:00                  AM    in   Department 832         -    SBJC

  The   Trial Setting          be held in chambers without the appearance of the parties — except
                                Conference    will                                                                                                          for   good
  cause shown. (see Emergency Local Rule 41 1 .1).

  Parties shall   and serve no later than 15 days prior to the trial setting conference the mandatory Initial Trial
                    file

  Setting Conference Statement form (local form #13-09001—360) included with this notice. Prior to the date of
  the   initial trial    setting conference, the court             may     entertain a written stipulation by              all   appearing parties to
  continue the          initial trial   setting   conference      if   ﬁled at least 30 days prior to the conference.


  Date: 6/16/2021                                                                            Nancy CS Eberhardt. Court Executive Ofﬁcer


                                                                                                     x444 K
                                                                                                     Nicole Cartwright, Eeputy Clerk
                                                                                                                                                      '




                                                                 CERTIFICATE OF SERVICE

  |am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. am                                                       I




  not a party to this action and on the date and place shown below, served a copy of the above-Iisted notice by:
                                                                                                      I




       Enc|osed in a sealed envelope mailed to the interested party addressed above for collection and mailing
          this date, followingstandard Court practices.
  X       Enclosed     a sealed envelope. first class postage prepaid in the U.S. mail at the location shown above.
                           in

          mailed to the interested party and addressed as shown above or as shown on the attached listing.
  D       A copy of this notice was given to the ﬁling party at the counter.
  D       A copy of this notice was placed in the bin located at this office and identiﬁed as the location for the above
       law ﬂrm's collection of fiIe-stamped documents.
  Date of Mailing: 6/16/2021

                                                                                                             Executed on 6/16/2021                    San


                                                                                                     WM [
  |declare under penalty of perjury that the forgoing                         is   true   and   correct.                                         at

  Bernardino,CA.


                                                                                             By:
                                                                                                      Nicole Cartwright. Deputy Clerk




                                                                                                                                                                      68
Case 5:21-cv-01310-JGB-SP Document 1-1 Filed 08/04/21 Page 32 of 34 Page ID #:70
                                    V          SUPERIOR COURT 0F CALIFORNIAN/
                                                COUNTY 0F SAN BERNARDINO
                                                       San Bernardino District
                                                          247 West 3rd St
                                                     San Bernardino CA 92415
                                                                www.sb-court.org
                                                                  909-708-8678


                                       Rios    De   Vitela et al -v-      Cal-Red    Facility,   LLCet   al


                                                                                                                        Case Number
                          NOTICE OF RETURN OF DOCUMENT(S)
                                                                                                                        CIVSBZ1 16579
  The Barnes Firm. LC
  655 W. Broadway, Ste 940
  San Diego. Ca 92101

  Document   is   returned by the Court for the following reasons:



     Petition of Gregorio Vitela is returned        as   it   does not   state   Supplemental Petition and    it   is   unclear   if   this   was
     meant   to   be an independent   ﬁling.




  Please keep this notice attached      when        resubmitting.         Thank you.


  Date: 6/16/2021                                                                           By:    Nicole Cartwright. Deputy Clerk




                                                                                                                                                    69
                    Case 5:21-cv-01310-JGB-SP
                             SUPERIOR COURT Document  1-1 Filed
                                              OF CALIFORNIA,    08/04/21OFgAN
                                                              COUNTY      Page 33 of 34 Page ID #:71
                                                                               BERNARDINO

            JULIA Rios           DE VITELA,deceased,etaI.                                         Case      No.:        (1N SB                Z     ]   1    5 5 7 9

                                         vs.                                                      CERTIFICATE OF ASSIGNMENT
     CAL-RED FACILITY LLC                      et   al.



        A civil      action or proceeding presented for ﬁling must be accompanied by this Certificate.                                         If   the ground
            is   the residence of a party, name and residence shall be stated.

            The undersigned declares                that the above-entitled matter     is ﬁled for proceedings in the
             San Bernardino                               District of the     Superior Court under Rule131 and General Order
        of this courlfor the          checked reason:
                        E     Genera!                        DGroundCollection
                              Nature of Action
        D               1. Adoption                           Petitioner resides within the district                                     .




        E]              2. Conservator                        Petitioner or conservatee resides within the district.
        D               3. Contract                           Performance       in   the district    is   expressly provided      for.
        D               4. Equity                             The cause of action arose within the district.
        D               5.    Eminent Domain                  The property is located within the district.
        D               6.    Family   Law                    Plaintiff.   defendant, petitioner or respondent resides within the district.
        D               7.    Guardianship                    Petitioner or    ward resides within the district or has property within the district.
        D               8.    Harassment                      Plaintiff,   defendant, petitioner or respondent resides within the                            district.
        D               9.    Mandate                         The defendant functions wholly within the district.
        D               10.   Name Change                     The petitioner resides within the district.
                        11. Personal Injury                   The injury occurred within the district.
        E               12. Personal Property
                        13. Probate
                                                              The property is located within the district.
                                                              Decedent resided or resides                 within or   had property within the               district.
 B                      14. Prohibition                       The defendant functions wholly within the district.
                        15.   Review                          The defendant functions wholly within the district.
ﬁg                      16. Title to Real Property            The property is located within the district.
z:      ﬁi              17. Transferred Action                The lower court is located within the district.
    ‘   [g              18. Unlawful Detainer                 The property is located within the district.
t       g               19.   Domestic Violence               The petitioner, defendant. plaintiff or respondent resides                            within the district.
        I               20. Other
        D               21.   THIS FILING      WOULD        NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
        The address            of the accident. performance, party. detention, place of business, or other factor                    which qualiﬁes              this
        case        for ﬁling in the   above-designed     district is:


    ASISTENCIA VILLA REHABILITATION & CARE CENTER                                                                      1875 Banon Rd.
                                                                                                                       ADDEES'S


    Redlands                                                                         CA                                              92373
                 CITY                                                                             STATE                                        ZIP con‘E

        Ideclare, under penalty of perjury. that the foregoing                        is   true   and correct and that         this declaration              was
        executed on June 4. 2021              at San Diego
        California.



                                                                                           ’                           Signalum ofAuamey/iZIty

    Form # 13-16503-360                                                  CERTIFICATE 0F ASSIGNMENT                                           Rev. June 2019
    Mandalory Use




                                                                                                                                                                    70
  Casemmi
Awmum          IMYM w mum.
      5:21-cv-01310-JGB-SP Document 1-1                                                                               Filed 08/04/21 Page 34 of 34 Page ID #:72
ausmwcum
    cnmsmu nouvggnmaﬁgﬁ
                                .
                                          AI

                                                                          V                                                                       V                   mmmm’
    THE DAME HRM. LC
    655 W. Bmdwayﬁuhc 940.8“ Dkgo. CA 5210!




         A
               '31:“ "° (m mymm~dmhnitm                                                        lm
                                                                                              mumuw-anvm                                           SUPERmR COU%T
                                                                                                                                                     O NTY OF SAN EEEéx/ggﬁsgw
                                                                                                                                                                                              '




    mm
                                                                                                                                                                                                   ‘




                                                           v                         n       ml
                         247   Wu! Mn! Stuck
                                         '1


                                                                                                                                                                 JU N O 4 2021


CASE
    mm
cm mav
     m
                  Gone San Bematdlnu. CA 921 I5
                        5m     mam
                      IULM RIOS DE VITEIA.
                                                 Justice


                                                        dam
                                                           Caner

                                                                     e1   ILVL CAL-lm FAClu'lY        “ C.“ IL
                                                                                                                                                  Y              ‘4”
                                                                                                                                                                          '




                                                                                                                                                                              //                               “'
                                                                                                     l l
                                                                                                                                                          NICoLE CARfWRIC:                        T.   DEPUT   A




              CIVI.   CASE COVER SHEET                                                                                                           a“       m"
              Ununuud
              (Amount
                                              D         ummu
                                                        (Amount
                                                                                         Complex Cue Dalmatian
                                                                                     [:3 comm
                                                                                   Hedging,“               ”mm
                                                                                                                       [3
                                                                                                                              by
                                                                                                                                Jam:
                                                                                                                                    “W M          CIV SB                       2     1    1       5 5 7 9
              demanded
              ”mu. ”5.000)
                                                        demand“ ls
                                                                                                    uh o! Conn. rule 3.402)            m
    1.       Chadtombnxbelw tormemwpethalbuldesubnlmau:
                                                        525.000
                                                          hams       hmmmmlmmmma         (   ll.


                                                                                                                                                                     .2




         Ammo                                                                      gel
                7:30                                                                                                                          ‘Ptcsvlslnmlloyfomplmchg
                                                                                                                                                  3““.                               "    "M
                                                                                                                                                                                          thlgla‘oons)


         D      g
                       m)
                 :nhsmd minds!
         our warm (Penna!(42’ utyIPnp-m
                                                                                             Bnadldcnntndlnmnm)
                                                                                             nut. 3.740
                                                                                                    mum
                                                                                                           alum              (09)
                                                                                                                                              E:
                                                                                                                                                      5"ng       cw".
                                                                                                                                                                                              (“3’



         Ewmm)
           m”   D
                D
                  "mm” mm"    D
                              D 83W
                                                Ton
                                                                                             00m                      (09)

                                                                                                                         (1.,
                                                                                                                                                      =   I




                                                                                                                                                      Mus tort (40)



   momma
         a
m mmmmmpnaum D
?nmmn
                D m Wm”
         a mow mum
                D oummlpmmvm
                Wu'um'
                 cwumme)
                             (0th")

                              D
                                    )




                                       Mb" w
                                 murmmnge
                                 W
                                 wmammzo)
                                          (:3)!
                                                (4s)




                                                                          _
                                                                                             m
                                                                                             om" mm". (37’


                                                                                             Wmngl'ul «42:33)
                                                                                                                                                                m,
                                                                                                                                              Entomommt oi Judgment
                                                                                                                                                                      liﬂgaﬂon (28)



                                                                                                                                                                                         a:vm m2: go:
                                                                                                                                                                                                                    um




E               U
                D WM
                  “WW
                 numb» (13)
                              mum...
                              E                                                                                 (3"
                                                                                                                                                      mco (27)
                                                                                                                                                                     cwucomplulnt

   FWM)
D “hm WWW       D ow
                mm"           E         (mmmmz) (1 9)                                               (3')
                                                                                                                                                  oomemnpuu
                                                                                                                                              multicoul Clvll Puma"
    *
        mama
         r




                Dmusical
                  AM          D
                              D         We ammnm        (25)
                                                                                                    {mam (05)                                         Putnam Ind                                                   (21)




m  W
11me
M  nu D
       mmwow...“D
                E
                D m
                        mm
                                    NW"  W“ m“)
                                                 b“ (u)

                                                 (as)
                                                                                             Pomon-   u
                                                                                               dumm- (02)
                                                                                             amoeba
                                                                                                           mutation swam            (11)
                                                                                                                                                      0"!"                    ("0‘                        (‘3’




2.

lam
          E                     ls
                                               (15)



                               manual ludlcial management
                                                         ll    no!
                                                                                                          (39)

                                                                              complex undur mic 3.400 o! ma Califomll Rules of Court.                           ll   the      use Is complu. mark [ha

  D      a.

         b.
                         D
                  requirlng



  EMMMWMMNM memmwbmpmdhghomorm
                      Luna numborof separately ropraunled pull»                                             d.

                                                                                                            e.
                                                                                                                             Lam: number u! witnusu



  E      c.     «Ham        m Wen!
                      issues “1a! wlll          be lima-consuming
                      Substanlld amount of doamenwy
                                                                                   lo resolve                                courts In     cum counties. ml». or countries. at In a federal


 deoladioﬂwodwﬁwm
 RW‘“ W1
3-

4.
                                            U
                                        {chock     all   that applyia.                   monetaty
                                                                                                            f.

                                                                                                           h.
                                                                                                                             Substantial                        juddd supervision
                                                                                                                         nnnmonem: declaraloty or lnlunctiva tenet a                                      punitive


5.        ThhmaDls                             Elsnol                         admudlonsult.
6.           Illhem are any known               raw mu. ﬁle and sawe- nollcc oltainled me. {You may usolorm
D810: lune        4. 2021‘

Christian R. Giver. Esq.



    - Plaintiff musl me lhll cover sheet with tho tint paper mad                                    me           action or proceeding (except small    dalms cuss or cases ﬁled
         undat me Pmbulc Code, Famly Code. or Walla: and
         tn   unalom.
                                                                                                   Mum
                                                                                                     In
                                                                                                                      Code). (Cal. Rules o! Court. rule 3.220.) Fallon Io fan may mull

    -    Fla this mvar thee!             in addlllon lo          any mu: sheet mqutrod by luul                         court rule.
    -    lleaulscompMundomﬂaaAOOetuq. ownmmucmyoumsaweampyofmmshutonaﬂ
         ulnar pawn to the action at proceeding.
    -
         Unms this ll I colewons cue under mic 3 .740 o: a comp!» cue. this mar sheet wit! be usad tor slaw purposes ly.                                                                                            ‘0'!
—
mmcmﬁmmmw                                                                            cavu.         case coves sHEET                                       °-'   “gmaigmm smug?“
                                                                                                                                                                                                          71
